11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Shawn Cady,                                  * From the 118th District
                                               Court of Howard County,
                                               Trial Court No. 43290.

Vs. No. 11-06-00252-CV                       * June 2, 2017

Gary Wampole,                                * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of prosecution. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.